UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6776



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


REGGIE LAMAR KELLEY,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:04-cr-00998-CMC-1; 3:07-cv-70131-CMC)


Submitted:   September 11, 2008         Decided:   September 17, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Reggie Lamar Kelley, Appellant Pro Se. Jimmie Ewing, Christopher
Todd Hagins, Assistant United States Attorneys, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Reggie Lamar Kelley seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.*                    The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.           See 28 U.S.C. § 2253(c)(1) (2000).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                       28 U.S.C.

§   2253(c)(2)   (2000).        A   prisoner   satisfies      this   standard    by

demonstrating    that     reasonable      jurists     would     find    that    any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the   district   court     is       likewise   debatable.        See     Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir.

2001). We have independently reviewed the record and conclude that

Kelley has not made the requisite showing.            Accordingly, we deny a

certificate of appealability and dismiss the appeal.                   We dispense

with oral   argument     because the      facts and   legal     contentions are




      *
      Although Kelley also filed a notice of appeal challenging the
district court’s separate order dismissing his post-judgment motion
as a successive § 2255 motion, Kelley does not address the district
court’s dismissal of that motion in his informal brief and has
therefore waived appellate review of that order. See Local Rule
34(b) (“The Court will limit its review to the issues raised in the
informal brief.”).

                                       - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                         DISMISSED




                              - 3 -